Name: Commission Regulation (EEC) No 785/82 of 31 March 1982 on the arrangements for imports into the United Kingdom of certain textile products (category 13), originating in Singapore
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/20 Official Journal of the European Communities 3 . 4. 82 COMMISSION REGULATION (EEC) No 785/82 of 31 March 1982 on the arrangements for imports into the United Kingdom of certain textile products (category 13), originating in Singapore THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Importation into the United Kingdom of the categoryof products originating in Singapore specified in the Annex hereto shall be subject to the provisional quan ­ titative limits given in that Annex and to the provi ­ sions of Article 2 ( 1 ).Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of products of category 13 , origina ­ ting in Singapore, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Article 2 Whereas, in accordance with paragraph 5 of the said Article 11 , Singapore was notified of a request for consultations on 17 February 1982 ; 1 . Products as referred to in Article 1 , shipped from Singapore to the United Kingdom between 1 January 1982 and the date of entry into force of this Regula ­ tion, which have not yet been released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Singapore to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Singapore on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limit established for the period from 1 January to 30 June 1982. Whereas following consultations held in March 1982 it was agreed to make the product in question (category 13) subject to a provisional quantitative limit for the period 1 January to 30 June 1982 in accordance with paragraph 5 (b) of the said Article 11 and pending agreement on a definitive quantitative limit for the year 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Article 3Whereas the products in question exported from Singapore between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for the period from 1 January to 30 June 1982 ; This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27. 12 . 1978 , p . 1 . 0 OJ No L 98 , 9 . 4. 1981 , p . 1 . It shall apply until 30 June 1982. 3 . 4. 82 Official Journal of the European Communities No L 89/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1982. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT NIMEXE Member States Quantitative limits heading code Description Units from 1 January to No (1982) 30 June 1982 13 60.04 B IV b) 1 cc) 2 dd) Under garments, knitted or crocheted, not elastic or rubberized : UK 1 000 pieces 1 000 d) 1 cc) 60.04-48 ; Men's and boys' underpants and briefs, women's girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 2 cc) 56 ; 75 ; 85